DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings (Figures 2B, 3A-3C, 4A, and 7A-7C) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there are multiple reference character numbers used for the same label such as reference character 294 and 295 that correspond to different peer nodes in the drawings of Figure 2B. Examiner suggests using annotations such as “294-1, 294-2…” and so on. 
In Figure 3A, because there are multiple reference character numbers for the same label such as reference character number 314 used multiple times in the drawings of Figure 3A. Examiner suggests using annotations to distinguish each Node 
In Figure 3B, because there are multiple reference character numbers for the same label such as reference character number 334 used multiple times in the drawings of Figure 3B. . Examiner suggests using annotations to distinguish each Node such as “Node 334-1, Node 334-2, Node 334-n” to correct using the same reference character for multiple labels.
In Figure 3C, because there are multiple reference character numbers for the same label such as reference character number 354 used multiple times in the drawings of Figure 3C. Examiner suggests using annotations to distinguish each Node such as “Node 354-1, Node 354-2, Node 354-n” to correct using the same reference character for multiple labels.
In Figure 4A, because there are multiple reference characters used for the same label such as reference characters 402 and 406 used for the same label in two different aspects of the drawing. Examiner suggests using annotations such as “402-1 and 406-1” to distinguish the different blocks from each other and to correct using the same reference character for multiple labels.
In Figure 7A, because there are no present reference character numbers for labels “Data Block”, “Transactions” and Genesis Block” in the drawings of Figure 7A.
In Figure 7B, because there are no present reference character numbers for labels “Number”, “Previous Hash” “Data Hash”, “Ordered Data”, “Signature”, “Last Config” and “Valid/Invalid txs” in the drawings of Figure 7B.
In Figure 7C, because there are multiple reference character used for the same label such as reference character 780 used multiple times in the drawings of Figure 7C. Examiner suggest using annotations that are already present in the other reference characters in Figure 7C and apply it to reference character 780 such as 780-1, 780-2 and so on to distinguish the different blocks.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


per se.
Claim(s) 1-8 is/are directed towards software, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to “an apparatus comprising a network interface” and “a processor configured to” typically covers forms of hardware or software per se in view of the ordinary and customary meaning of a hardware element with processor capabilities, particularly when the specification is silent.  Furthermore, with respect to the instant Application, the interpretation of a “an apparatus comprising a network interface” and “a processor configured to” as software, per se, is also consistent with the Specification, paragraph (0046) “FIG. 1 illustrates a blockchain network in which a data section of a block is image encoded, according to example embodiments. In the example of FIG. 1, an ordering service 130 performs the image encoding. However, it should be appreciated that other systems in the blockchain network 100 may perform the image encoding such as a client, a blockchain peer, an endorsing peer, and the like. As another example, the image encoding may be performed by an application that is not shown in FIG. 1. For example, a digital wallet (e.g., a wallet application), an application programming interface (API), a trusted off-chain service, or the like, may also perform the image encoding process described herein.” And Par. (0086) “FIG. 5 illustrates a method 500 of encoding a data section of a block into an image according to example embodiments. As a non-limiting example, the method 500 may be performed by a blockchain system such as an ordering service ordering node, or the like, however embodiments are not limited thereto. As another example, the method 500 may be performed by an application, service, trusted off-chain entity, or another system on the blockchain itself. Referring to FIG. 5, in 510, the method may include receiving storage requests endorsed by blockchain peers of a blockchain. The storage requests may include transactions to be stored on a blockchain.” Both of which in the specification imply software processors and it is not present in the specification that define and limit the apparatus of the claimed invention as a hardware processor or as a network interface but rather a software, API, or digital wallet component.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as software per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied as structural, non-transitory matter; See MPEP § 2106.03(I).  Even if the software of the claim(s) is functional, it is not clearly defined as being embodied as structural, non-transitory matter and is therefore not statutory.
A claim drawn to a “an apparatus comprising a network interface” and “a processor configured to”  that covers both hardware and software per se embodiments may be amended to narrow the claim to cover only statutory “hardware” in front either limitation “network interface” and “processor”  to the claim as well as defining limitations in the claim that the steps being performed are from a distinguishable hardware element and processor.  Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes software and/or signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory computer-readable device embodiment because software and/or a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).
The dependent claims 2-8 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.





Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7-12, 15-16, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as "Bartolucci") in further view of Miller et al. (U.S Pub. No. 20200162236, hereinafter referred to as “Miller”)

In regards to Claim 1, Bartolucci teaches an apparatus comprising: a network interface configured to receive storage requests that have been endorsed by blockchain peers of a blockchain; and (Par. (0012) “The node may network interface), (Par. (0003) “A blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions. Each transaction is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the previous block so that blocks become chained together to create a permanent, unalterable record of all transactions”; storage requests (transactions)), (Par. (0004) “Network nodes that receive a new transaction will quickly try to push that transaction out to other nodes in the network. Before transmitting a new transaction to other nodes, it is “validated”, meaning it is checked against a set of criteria to ensure the transaction meets the basic requirements for a proper transaction according to the applicable blockchain protocol.”; endorsed storage request (validated transactions) by blockchain peers (nodes of blockchain)), (Par. (0007) “Each node in the network that receives a transaction validates the transaction and subsequently sends it to peer nodes.”; receiving endorsed storage request (nodes receiving validated transactions endorsed (validated) by peers (nodes))
a processor configured to select a group of the endorsed storage requests to be stored together, ((Par. (0012) “The node may include a processor, a network interface to provide network connectivity, and memory. The memory may include processor-executable instructions that, when executed by the processor, cause the processor configured to)), (Par. (0005) “to collect transactions and form them into blocks. The miner then attempts to complete a “proof of work” with respect to the node. Miners throughout the blockchain network compete to be the first to assemble a block of transactions and complete the associated proof of work for that block.”; select (collect) endorsed (validated and proof of work) storage request (block of transactions of a group)), (Par. (0007) “a list of transactions to a peer node and receive a “GETDATA” response message selecting some subset of the transactions advertised in the “INV” message. The node then sends the requested transactions to the peer node”; selecting a group (subset of group of transactions)), (Par. (0060) “Each node is to validate and store the new transactions in their respective local set”; storing storage request (transactions) together (store transaction in their respective local set))
order the group of endorsed storage requests with respect to each other based on timestamps, (Par. (0082) “An RDR table may include additional information, such as: time of arrival of the first instance of a transaction (“ToA timestamp”); times chosen for relaying a transaction (“ToR timestamp”); and/or counter of the number of instances of the same transaction received by the node.”; ordering storage request based on timestamp)), (Par. (0056) “The node then creates outgoing connections to its “entry nodes”, and sends to an arbitrarily (e.g. randomly) selected subset of these entry nodes different transactions with approximately the same timestamps.”; ordering transactions based on timestamp))
However Bartolucci does not explicitly teach and encode the group of ordered and endorsed storage requests into an image, wherein the processor is further 
Wherein Miller teaches and encode the group of ordered and endorsed storage requests into an image, (Par. (0063) “Image file format 400 may be an enhanced file format for storing and/or encoding image represented via image data, i.e., pixel data.”; encoding into an image), (Par. (0067) “Image file format 400 may include one or more document fingerprints 420. In some embodiments, image file format 440 may include a fingerprint for the image's current state, i.e., current state fingerprint 422 [..] the fingerprint encoded in current state fingerprint 422 is written into previous state fingerprint 424.”; image includes fingerprint that is encoded), (Par.  (0035) ““transaction” may refer to any machine-related event that includes [..] a fingerprint for the current state of the document, updating any information (such as updating the edit history) included in an enhanced file format for the document”; storage request (transaction correlating to fingerprint that are encoded)), (Par. (0033) “The generated transaction may be encoded”; storage request (transaction corresponding to fingerprint is encoded)), (Par. (0034) “Encoding a state of a document may include encoding at least one of a fingerprint of the document's state and/or an edit history of the document associated with the document's state. As a non-limiting example, block_1 152 encodes document state 1, block_2 154 encodes document state 2, and block_3 156 encodes both document state 3 and document state 4. The other blocks are shown to encode additional states of the document.”; encoding storage request (fingerprint corresponding to transaction) in ordered group), (Par. (0049) “For instance, various functions may be carried out by a processor executing instructions stored in memory.”; processor)
wherein the processor is further configured to store the encoded image within a data section of a block of the blockchain. (Par. (0022) “image data encoding the digital image. Upon obtaining the digital image (or other digital document or asset), a fingerprint (e.g., a cryptographic hash and/or hash value) of a first (e.g., an initial) state of the document is generated and added as a first block to a distributed ledger encoding the first state fingerprint of the document”; storing (adding) encoded image into block of blockchain (distributed ledger)), (Par. (0018) “encoding of digital fingerprints and edit histories for a document, among other things, into an immutable distributed ledger.”; encoded image (image with fingerprint that is encoded) store (sent into) blockchain (distributed ledger)), (Par. (0020) ‘The blocks of the distributed ledger may be cryptographically linked to ensure that the blocks (and thus the document-state fingerprints encoded in the blocks)”; encoded image (fingerprint inside image) stored in blocks of a blockchain), (Par. (0033) “the block encoding the transaction may be added to the distributed ledger 150 via a distributed consensus of nodes”; encoded image (transaction that includes fingerprint and image) stored (added to) blockchain) (Par. (0049) “For instance, various functions may be carried out by a processor executing instructions stored in memory.”; processor)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miller to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed storage request based on timestamps teachings of Bartolucci because of the analogous concept of storing data and the implementation of blockchains as an alternative storage 
The motivation to combine these references is because by encoding the storage request and storing it in the block of a blockchain trust is established in the network and allows peers/nodes to freely interact and communicate without concerns of harm, modification, or impersonation. By implementing this process an extra layer of security is added that protects the confidentiality of transactions in the blockchain and in return safeguards the accessibility by validated peers having control over which entities have authorized access to decode and view the data.

In regards to Claim 2, the combination of Bartolucci and Miller teach the apparatus of claim 1, Bartolucci further teaches the apparatus of claim 1, wherein the processor is configured to verify that the endorsed storage requests are endorsed by a consensus of blockchain peers of the blockchain. ((Par. (0049) “Transactions by a node 102 affecting the global ledger are verified by other nodes 102 so that the validity of the global ledger is maintained. The details of implementing and operating a blockchain network, such as one using the Bitcoin protocol, will be appreciated by those ordinarily skilled in the art.”; verifying the endorsed storage request (validated transaction)), (Par. (0003) “A blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions”; by a consensus of peers in the blockchain (nodes in the blockchain consensus based)


	In regards to Claim 3, Bartolucci does not explicitly teach the apparatus of claim 1, wherein the processor is configured to encode an entire data section of the block which includes the group of ordered and endorsed storage requests into the image.
	Wherein Miller teaches the apparatus of claim 1, wherein the processor is configured to encode an entire data section of the block which includes the group of ordered and endorsed storage requests into the image.  (Par. (0034) “block_1 152 encodes document state 1, block_2 154 encodes document state 2, and block_3 156 encodes both document state 3 and document state 4. The other blocks are shown to encode additional states of the document. Each block can include a reference or a link to a previous block. Also shown in block_3 156, an encoding a document's state may include a reference or link to a previous encoding of the document's state (e.g., the encoding an entire data section of the block (blocks 1-6 especially block 4 with multiple document states that contain images (fingerprints)) (Par. (0071) “In some embodiments, the entirety of the data encoded in image file format 400”; encode an entire (entirety) of data))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miller to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed storage request based on timestamps teachings of Bartolucci because of the analogous concept of storing data and the implementation of blockchains as an alternative storage to traditional centralized database systems with the decision of peers to decide the access and authentication of other nodes in the network. Miller includes a processor configured to encode an entire data section into an image of the block that includes the ordered and endorsed storage request, this is important because by encoding the entirety of the data into an image all the confidential information that may pertain to medical, financial or personal records is protected and not visible to untrusted or unauthorized peers. By implementing this process and encoding the data it discourages attackers from tampering and modifying the data because of the difficulty associated with the pixels in the image. This in return establishes trust to other peers/nodes in the network that only the rightful peer/node can have access to decode the correlating image.



In regards to Claim 4, Bartolucci does not explicitly teach the apparatus of claim 1, wherein the processor is configured to transcode each endorsed storage request into a respective subset of pixels in the image.
Wherein Miller teaches the apparatus of claim 1, wherein the processor is configured to transcode each endorsed storage request into a respective subset of pixels in the image. (Par. (0066) “the image may be semantically segmented, such that at least a portion of the pixels encoding the image may be labeled via a semantic label associated with the various depicted subjects. Pixel semantic data 414 may include the semantic labels for the pixels.”; subset of pixels In the image (at least a portion) of pixels encoding the image))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miller to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed storage request based on timestamps teachings of Bartolucci because of the analogous 
The motivation to combine these references is because by transcoding the image into subset of pixels it creates high confidence and credibility in the network that only authorized peers can successfully decode and view the data, this in return promotes freely and secure communication between nodes with assurances that their confidential data that may pertain to medical, financial, and personal data will not be harmed, breached or compromised. 

In regards to Claim 7, the combination of Bartolucci and Miller teach the apparatus of claim 1, Bartolucci further teaches the apparatus of claim 1, wherein the processor is configured to hash a value of a previous block and store the hash of the previous block in a header section of the block that is independent of the data section of the block. (Par. (0003) “Each block contains a hash of the previous block so that blocks become chained together to create a permanent, unalterable record of all contains hash value of previous block), (Par. (0049) “each of which contains a hash of the previous block in the chain. The global ledger is a distributed ledger and each node 102 may store a complete copy or a partial copy of the global ledger. Transactions by a node 102 affecting the global ledger are verified by other nodes 102 so that the validity of the global ledger is maintained.”; store hash of the previous block), (Par. (0054) “Once a peer receives a certain transaction, the peer may not accept future relays of the same transaction; for example, the transaction hash may be stored”; storing of hash), (Par. (0051) ‘nodes only download the headers of blocks, and not the transactions within each block. These nodes therefore rely on peers to verify their transactions”; header section of block used corresponding to hash during verification), (Par. (0129) “The node 1000 includes a processor 1002, which may include one or more microprocessors, application specific integrated chips (ASICs), microcontrollers, or similar computer processing devices.”; processor)


In regards to Claim 8, Bartolucci does not explicitly teach the apparatus of claim 1, wherein the processor is further configured to control the network interface to transmit the block with the encoded image to a plurality of blockchain peers that are participants of the blockchain.
the apparatus of claim 1, wherein the processor is further configured to control the network interface to transmit the block with the encoded image to a plurality of blockchain peers that are participants of the blockchain. (Par. (0106) “a transaction that includes and/or encodes at least a portion of the data included in distributed ledger data 460”; transaction includes encoded image (data)), (Par. (0085) “The node may send along the transaction to other nodes in the ledger network. Upon verification of the transaction via distributed consensus of the nodes, the transaction may be added to the ledger. As indicated throughout, a block in the ledger may store multiple transactions”; transactions with encoded data transmitted (sent) to a plurality of blockchain peers (nodes in ledger network), (Par. (0032) “each node 110A-110F in the distributed ledger network 100 can operate as a peer to every other node”; blockchain peer correlating to node), (Par. (0033) “the block encoding the transaction may be added to the distributed ledger 150 via a distributed consensus of nodes”; encoded transaction), (Par. (0035) ““transaction” may refer to [..] a fingerprint for the current state of the document, updating any information (such as updating the edit history) included in an enhanced file format for the document, generating one or more blocks that include information associated with the transition of document states”; transaction correlating to fingerprint and blocks), (Par. (0067) “Image file format 400 may include one or more document fingerprints 420. In some embodiments, image file format 440 may include a fingerprint for the image's current state, i.e., current state fingerprint 422. Image file format 440 may include the fingerprint of the image state, i.e., previous state fingerprint 424.”; image correlating to transaction (fingerprint)), (Par. (0092) “The block may include any data included in the updated document, e.g., any block with image), (Par. (0086) “a ledger is written into image file format that includes blocks encoding distributed ledger data 460 for each of the states of the document. The ledger that is encoded in image file format 400”; encoded block), (Par. (0096) “a distributed consensus that verifies data encoded in the block may be received,”; encoded image (block with encoded image)), (Par. (0044) “Once generated in accordance with consensus rules defined within the consensus module, the node generating the block can send the generated block to the nodes (or designated nodes) to which it is connected.”; blocks with encoded image transmitted (sent) to plurality of blockchain peers (nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Miller to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed storage request based on timestamps teachings of Bartolucci because of the analogous concept of storing data and the implementation of blockchains as an alternative storage to traditional centralized database systems with the decision of peers to decide the access and authentication of other nodes in the network. Miller includes a process of transmitting the block with the encoded image to a plurality of blockchain peers in the blockchain. This is significant because not only is the confidential data securely protected by the encoding of the image but by transmitting it to blockchain peers only trusted, endorsed and validated peers/nodes will have access to decode the image and view the data. This creates stability and maintains the integrity of the system by 
The motivation to combine these references is because by transmitting the encoded image to multiple peers in a blockchain it provides a solution that is common to traditional centralized database that limits access to data due to one copy being maintained by the  server by securely transmitting the encoded data the verification process is not only completed but it allows multiple peers and device to access the same piece of data simultaneously without risk of overwriting, leaks, or loss of data. This leads to a more effective and efficient exchange of data by allowing multiple peers in the blockchain the opportunity to access securely protected encoded data with a more flexible and innovative way of storing and communicating data.


In regards to Claims 9-12 and 15-16, claims 9-12 and 15-16 are method claims that recite similar limitations to the apparatus claims of 1-4 and 7-8, and the teachings of Bartolucci and Miller address all the limitations discussed in claims 1-4 and 7-8 and are thereby rejected under the same grounds.


In regards to Claims 17-19, claims 17-19 are non-transitory computer readable medium claims that recite similar limitations to the apparatus claims of 1-4 and 7-8 and the method claims of 9-12 and 15-16 and the teachings of Bartolucci and Miller address . 





Claims 5, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as "Bartolucci") and Miller et al. (U.S Pub. No. 20200162236, hereinafter referred to as “Miller”) in further view of Taima et al. (U.S Pub. No. 20170163841, hereinafter referred to as “Taima”)

In regards to Claim 5, the combination of Bartolucci and Miller do not explicitly teach the apparatus of claim 1, wherein the image comprises a cyan, magenta, yellow, and key (CMYK) image format which includes at least four different image layers.
Wherein Taima teaches the apparatus of claim 1, wherein the image comprises a cyan, magenta, yellow, and key (CMYK) image format which includes at least four different image layers. (Par. (0077) “the bitmap image data, the printing unit 39 performs a printing process. The printing unit 39 includes: an image forming unit that includes exposing units that perform exposure by emitting laser light in accordance with the bitmap image data, photosensitive drums, charging units, photosensitive image format comprises CMYK)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Taima to the receiving of storage requests that have been endorsed by blockchain peers, a process that selects a group of endorsed storage request to be stored together and ordering the group of endorsed storage request based on timestamps teachings of Bartolucci and a process of encoding the group of ordered and endorsed storage request into an image and storing the encoded image in a data section of a block of the blockchain teachings of Miller because of the analogous concept of securely protecting communication by encoding confidential data of users in a network. Taima includes an image that consists of a CMYK format with multiple different image layers. This becomes vital in the encoding process because it makes the confidential data that is encoded harder to decipher with the different layers of images and discourages attackers from gaining access because the data encoded cannot be easily viewed or accessible to users and applications that are not part of the network.
The motivation to combine these references is because by implementing an image format with a CMYK image layers it protects the system as a whole from harmful or malicious attacks and allows the data to be less susceptible to tampering or modifications. This in return creates diversity in the encoding process and allows each image layering to be managed differently from other image layers that lead to peers/nodes in the blockchain distinguishing access to one image layer and denial of 


	In regards to Claims 13 and 20, claims 13 and 20 are method and non-transitory computer readable medium claims that recite similar limitations to the apparatus of claim 5 and the teachings of Bartolucci Miller and Taima address all the limitations discussed in claim 5 and are thereby rejected under the same grounds.



Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bartolucci, et al. (U.S Pub. No. 20200403899, hereinafter referred to as "Bartolucci"), Miller et al. (U.S Pub. No. 20200162236, hereinafter referred to as “Miller”) and Taima et al. (U.S Pub. No. 20170163841, hereinafter referred to as “Taima”) in further view of Darnell et al. (U.S Pub. No. 20190378142, hereinafter referred to as “Darnell”

In regards to Claim 6, the combination of Bartolucci and Miller do not explicitly teach the apparatus of claim 5, wherein the processor is configured to transcode an endorsed storage request into an image layer of the CMYK image format that is only decodable by a subset of blockchain peers of the blockchain.
the apparatus of claim 5, wherein the processor is configured to transcode an endorsed storage request into an image layer of the CMYK image format that is only decodable by a subset of blockchain peers of the blockchain (Par. (0003) “Since a blockchain is a distributed system, before adding a transaction to a blockchain ledger, all peers need to reach a consensus status.”; blockchain peers), (Figure 2A labels 204, 206, 208, 210; subset of blockchain peers), (Par. (0033) “The single-use biometric token with limited expiry uses a permissioned blockchain network 116, which is composed of a set of N nodes or peers”; subset of blockchain peers (set of N peers) associated with biometric token), (Par. (0064) “validating a biometric token for a transaction, according to example embodiments. The method may include creating an encoded token, including a user image [..] it can be detected through a decoding module on a server system.,”; encoded token containing image during decoding process), (Par. (0065) “within the image, such as locations of identifiable objects (e.g., eyes and noses of human subjects), shapes of objects (e.g., a binary mask or chaincode of an object in an image), the inertia of an image, a low-pass filtering of an image, the Most Significant Bit of every pixel in a selected color plane (luminance, chrominance, Red, Green, Blue, etc.)”; CMYK image format (RGB red green blue image format)), (Par. (0067) “a decoder process decodes the image file to authenticate the user's identity, which extracts the token from the received image. The application or decoder process transfers the token to the server component.”; decoding the image associated with and by subset of peers with token))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Darnell to the receiving of storage 
The motivation to combine these references is because by only allows access and the ability to decode the image file to subsets of peers in a blockchain network it provides peers/node a set of rules and an extra layers of security by creating a secure channel of communication between the encoder of the data and the decoder of the image that is able to view the contents. This in return leads to a more effective and 



In regards to Claim 14, claims 14 is a method claim that recite similar limitations to the apparatus of claim 6 and the teachings of Bartolucci, Miller, Taima and Darnell address all the limitations discussed in claim 6 and are thereby rejected under the same grounds.





Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zachary; Christopher L. (U.S. Pub. No. 20190385269) “EMBEDDING BLOCKCHAIN INFORMATION IN DIGITAL IMAGES”. Considered this reference because it addressed the embedding and encoding of digital images in a blockchain.

Griffin; Adam L. (U.S Patent. No. 20200351075) “MULTI-LAYERED IMAGE ENCODING FOR DATA BLOCK”. Considered this application because it relates to the use of CMYK digital images that are encoded and the use of blockchains, this application has the same inventors and similar claims and specifications.

Tran; Bao (U.S Pub. No. 20180117446) “SMART DEVICE”. Considered this application because it addressed the concept of steganography and encoding images while using a blockchain network. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497